Judgment and order reversed on the facts, with costs to the appellant, and a new trial granted. Memorandum: We regard the verdict as against the weight of the credible evidence. Circumstances which are shown by this record and which we cannot disregard would also require a reversal in the interests of justice. All concur, except Larkin, J., who dissents and votes for reversal on the law and for dismissal of the complaint upon the ground that there was no credible evidence to support the verdict. (The judgment is for plaintiff in an automobile negligence action. The order denies a motion for a new trial.) Present — Taylor, P. J., Harris, McCurn, Larkin and Love, JJ.